Exhibit 77(e)(5) SUB-ADVISORY AGREEMENT AGREEMENT made this 28th day of April, 2008, among ING Investors Trust (the “Trust”), a Massachusetts business trust, Directed Services, LLC (the “Adviser”), a Delaware limited liability company, and Goldman Sachs Asset Management, L.P. (the “Sub-Adviser”), alimited partnership organized under the laws of the State of Delaware(the “Agreement”). WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company; WHEREAS, the Trust is authorized to issue separate series, each of which will offer a separate class of shares of beneficial interest, each series having its own investment objective or objectives, policies, and limitations; WHEREAS, the Trust currently offers shares in multiple series, may offer shares of additional series in the future, and intends to offer shares of additional series in the future; WHEREAS, pursuant to an Amended and Restated Investment Management Agreement, effective as of January 1, 2007, a copy of which has been provided to the Sub-Adviser, the Trust has retained the Adviser to render advisory, management, and administrative services with respect to the Trust’s series; and WHEREAS, the Trust and the Adviser wish to retain the Sub-Adviser to furnish investment advisory services to one or more of the series of the Trust designated on Schedule A hereto and the Sub-Adviser is willing to furnish such services to the Trust and the Adviser. NOW THEREFORE, in consideration of the premises and the promises and mutual covenants herein contained, it is agreed between the Trust, the Adviser and the Sub-Adviser as follows: 1.Appointment.The Trust and the Adviser hereby appoint the Sub-Adviser to act as the sub-adviser to each series of the Trust designated on Schedule A of this Agreement (each a “Series”) for the periods and on the terms set forth in this Agreement.The Sub-Adviser accepts such appointment and agrees to furnish the services herein set forth for the compensation herein provided. In the event the Trust designates one or more series other than the Series with respect to which the Trust and the Adviser wish to retain the Sub-Adviser to render investment advisory services hereunder, they shall promptly notify the Sub-Adviser in writing.If the Sub-Adviser is willing to render such services, it shall so notify the Trust and Adviser in writing, whereupon such series shall become a Series hereunder, and be subject to this Agreement. In performing its obligations under this Agreement, the Sub-Adviser may, upon notice and approval by Adviser, and as necessary, the Adviser’s entering into a written agreement with any such advisory affiliate, delegate any or all of its discretionary investment, advisory and other rights, powers and functions hereunder to any of its investment advisory affiliates provided that the Sub-Adviser shall always remain liable to the Adviser for its obligations hereunder. 2.Portfolio Management Duties and Authority. Subject to the supervision of the Trust’s Board of Trustees (the “Board”) and the Adviser, the Sub-Adviser will provide a continuous investment program for each
